 384DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSan Francisco Sausage Co,PetitionerandSausageMakers'Union Local No 203, U F C W, AFL-CIO-CLCMauriceMelaver,PetitionerandSausageMakers'Union LocalNo 203, U F C W, AFL-CIO-CLC Cases 20-RM-2689 and 20-RD-2006October 19 1988DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTThe National Labor Relations Board by a threemember panel has considered objections in anelection held March 31 1988 and the Regional Director s report recommending disposition of themThe election was conducted pursuant to a Stipulated Election Agreement The tally of ballots shows21 for and 53 against the Union with no challenged ballotsThe Board has reviewed the record in light ofthe exceptions and briefs has adopted the RegionalDirectors findings i and recommendations andIIn the absenceof exceptionswe proforma adopt the Regional Director srecommendationsthat Objections I to 8 be overruledThe Regional Director overruled the Union s Objection 9 which contended that the Board agent improperly allowed PetitionerMelaver tosummonvoters over the Employers intercomsystemThe Unions exceptions rely onAlco Iron & Metal Co269 NLRB 590 (1984) Contraryto our dissenting colleaguewe findAlcodistinguishableThe Boardagent s allowing the Petitioner to use the intercomsystem toannouncethatemployees could votewas a delegation of a minor task inAlcotheBoard agent permitted the unionobserverto interpret and explain thevoting procedure to Spanish speakingemployeeswithout the Boardagent s participationthereby effectivelyturningover control of the election tothe observer See USEcology Inc v NLRB772 F 2d 14781482-1484 (9th Cir 1985)The Unionalso excepts to the Regional Directors failure toconsideran unfairlaborpractice charge and a supportingaffidavitor to consolidate the representation and unfairlabor practice cases The charge howfinds that a certification of results of electionshould be issuedCERTIFICATION OF RESULTS OFELECTIONIT IS CERTIFIED that a majority of the valid ballots have not been cast for the Sausage MakersUnion Local No 203 U F C W AFL-CIO-CLCand that it is not the exclusive representative ofthese bargaining unit employeesMEMBERJOHANSENdissentingThe parties clearly and specifically agreed priorto the election that the Board agent would use theplant intercom system to notify the employees thatitwas time to vote Contrary to this specific agreement the Board agent for reasons best known toher allowed the Petitioner in the RD case tosummonthe voters via the intercom The employeeshearing the Petitioners voice making the announcement that it was time to vote could easilyhave concluded that the Petitioner not the Boardagentwas really running the election Under therule established inAlco Iron & Metal Co269NLRB 590 (1984) I find that the atmosphere ofimpartiality in which the election should have beenheld was not present Id at 591 Accordingly Iwould set the election aside based on the Boardagent s conduct in this regardeverwas filed well after the time for filing objections expired and involves a matter unrelated to the Union s timely objections Therefore thecharge allegations will not be considered as objectionable conduct in thisproceeding because the Union failed to show by clear and convincingproof that the underlying evidence was newly discovered and previouslyunavailableBurns SecurityServices 256 NLRB 959 960(1981) Furtherthe Union failed to show that the Regional Director abused his discretionin deciding not to consolidate the representation and unfair labor practicecases291NLRB No 64